Case 3:19-cv-02242-K Document 27 Filed 12/23/19     Page 1 of 10 PageID 549



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

APEX INTERNATIONAL, LLC AND §
GREG LINDBERG,              §
                            §
Plaintiffs,                 §
                            §
v.                          §        Case No.: 3:19-cv-02242-K
                            §
JEFFREY SERBER and          §
TRENT TRENNEPOHL            §
                            §
Defendants.                 §


              DEFENDANT SERBER’S REPLY IN SUPPORT OF HIS
    SECOND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
      AND, ALTERNATIVELY, TO SEVER AND THEREAFTER DISMISS OR,
                  ALTERNATIVELY, TRANSFER VENUE


    THE TAYLOR LAW OFFICES, PC        BALLARD & LITTLEFIELD LLP

    Thomas L. Taylor III              Donald R. Littlefield
    Texas Bar: 19733700               Texas Bar No. 12427350
    taylor@tltaylorlaw.com            dlittlefield@ballardlittlefield.com
    Andrew M. Goforth                 16475 Dallas Parkway, Suite 400
      Of Counsel                      Addison, Texas 75001
    Texas Bar: 24076405               Phone: 972-733-2900
    andrew@goforth.law                Fax: 713-403-6400

    245 West 18th Street              Charles A. Hammaker
    Houston, Texas 77008                 Of Counsel
    Tel: 713.626.5300                 Texas Bar No. 08853700
    Fax: 713.402.6154                 ahammaker@ballardlittlefield.com
                                      3700 Buffalo Speedway, Suite 250
                                      Houston, Texas 77098
                                      Telephone: (713) 403-6400
                                      Facsimile: (713) 403-6410

                                      COUNSEL FOR DEFENDANT
                                      JEFFREY SERBER
   Case 3:19-cv-02242-K Document 27 Filed 12/23/19                                          Page 2 of 10 PageID 550



                                                 TABLE OF CONTENTS

TABLE OF CONTENTS .............................................................................................................. i

TABLE OF AUTHORITIES ....................................................................................................... ii

     A. This Court Lacks Personal Jurisdiction Over Defendant Serber because Plaintiffs
        Engaged in Fraud and Overreach with Respect to the Forum Clause ................................ 1

     B. The Court Must Sever the Serber Case from the Trennepohl Case .................................... 2

     C. Plaintiffs’ Allegations and Evidence Regarding the Maintenance of Confidential
        Information in Dallas County, Texas Are Insufficient to Satisfy 28 U.S.C. § 1391 .......... 3

     D. Serber did not Waive Objection to Venue, and the Court’s 28 U.S.C. § 1404(a)
        Analysis is Not Limited to Public Interest Factors, because the Forum Clause is not
        Valid or Enforceable ........................................................................................................... 5

CONCLUSION ............................................................................................................................. 6




                                                                    i
    Case 3:19-cv-02242-K Document 27 Filed 12/23/19                                              Page 3 of 10 PageID 551



                                                 TABLE OF AUTHORITIES

Cases

ECL Grp., LLC v. Mass,
     No. 3:17-CV-2399-D, 2018 U.S. Dist. LEXIS 26287 (N.D. Tex. Feb. 20, 2018) ........... 4

Haynsworth v. the Corporation,
     121 F.3d 956 (5th Cir. 1997) ............................................................................................ 2

The Bremen v. Zapata Off-Shore Co.,
      407 U.S. 1, 92 S. Ct. 1907 (1972) ............................................................................ 1, 5, 6

Statutes

28 U.S.C. § 1391 ............................................................................................................. 1, 3, 5, 6

28 U.S.C. § 1404 ................................................................................................................. 1, 5, 6

28 U.S.C. § 1406 ..................................................................................................................... 5, 6

Rules

FED. R. CIV. P. 20 ........................................................................................................................ 3




                                                                       ii
    Case 3:19-cv-02242-K Document 27 Filed 12/23/19                           Page 4 of 10 PageID 552



         Defendant Jeffrey Serber (“Serber”), through undersigned counsel, respectfully files this

Reply (“Reply”) in support of his Motion1 to dismiss the Verified Second Amended Complaint

(ECF No. 18, “Complaint”) of Plaintiffs Apex International, LLC (“Apex”) and Greg Lindberg

(“Lindberg” and collectively “Plaintiffs”).




    A.       This Court Lacks Personal Jurisdiction Over Defendant Serber because Plaintiffs
             Engaged in Fraud and Overreach with Respect to the Forum Clause

         The Forum Clause is unreasonable and unenforceable under the Bremen standard, The

Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 92 S. Ct. 1907 (1972), and therefore Serber did not

submit to the personal jurisdiction of Texas courts and this Court lacks personal jurisdiction over

Serber or his property.2

         First, and contrary to the Plaintiffs’ assertion that “Serber’s proof is all directed toward the

contractor relationship with Apex as a whole, not specifically at the forum selection clause,” Resp.

at 10, Serber agreed to execute the Forum Clause before he began his work as a contractor with

Apex. As detailed in his Motion, Mot. at 10 – 203, Serber was fraudulently induced and improperly

leveraged (overreach) into agreeing to the Forum Clause, making it unreasonable. The Bremen,

supra, at 12 – 13, 15. In this regard, Plaintiffs (who reside in North Carolina) induced Serber (a

resident of California) to execute the Forum Clause based upon numerous misrepresentations and




1
 Capitalized terms not defined herein have the same meaning given to them in Serber’s Motion to dismiss the Verified
Second Amended Complaint (ECF No. 25).
2
  Plaintiffs neither allege in their Complaint, nor argue in their Response (ECF No. 26) (“Response”), that Serber is
subject to personal jurisdiction in Texas for any reason other than waiver under the Forum Clause. Nor do Plaintiffs
provide any evidence of contacts Serber has had with Texas. Accordingly, if the Court holds the Forum Clause to be
unreasonable, it must dismiss for lack of personal jurisdiction. See Mot. at 8.
3
  Citations to Serber’s Motion and Plaintiffs’ Response refer to page numbers in the header added by the Court’s
CM/ECF system.


RECEIVER’S UNOPPOSED MOTION TO PLACE NON-PARTIES BREITLING ENERGY COMPANIES, INC.
AND BREITLING ROYALTY FUNDS, LLC INTO RECEIVERSHIP                                                           PAGE 1
  Case 3:19-cv-02242-K Document 27 Filed 12/23/19                    Page 5 of 10 PageID 553



omissions of material fact with respect to a position which they fraudulently represented was

located in the Los Angeles, California area. Mot. at 12.

        Second, the Court must hold the Forum Clause unreasonable because it would, “for all

practical purposes[, ] deprive[ Serber] of his day in court” because of the grave inconvenience and

unfairness of the Texas forum. Haynsworth v. the Corporation, 121 F.3d 956, 963 (5th Cir. 1997)

(citations omitted). Enforcing the Forum Clause and continuing this case in the Northern District

would deprive Serber of his day in court because as a resident of Simi Valley, Ventura County,

California, Serber will experience severe hardship by litigating this case in Texas, for which he

lacks the resources necessary to participate fully. Mot. at 20 – 21. Importantly, Texas as a forum

has no connection to this case, notwithstanding Plaintiffs’ unsupported assertion that “Confidential

information that is the subject of this lawsuit is kept in Dallas County, Texas.” (Resp. at 11) See

infra, at § C. Plaintiffs’ reframing of this issue as solely a “David versus Goliath” argument, see

Resp. at 11, must be rejected. Plaintiffs’ purported wealth was a single point raised solely to

contrast the unfairness that Serber will suffer with that of Plaintiffs -- both residents of North

Carolina. Because enforcement of the Forum Clause will “for all practical purposes deprive[]

[Serber] of his day in court,” the Court must hold it unenforceable, which eliminates the only

allegation of personal jurisdiction over Serber made by Plaintiffs. Accordingly, the case should be

dismissed.




   B.        The Court Must Sever the Serber Case from the Trennepohl Case

        Plaintiffs’ response to the issue of severance -- a single footnote -- fails to raise any valid

reason for this Court to decline to sever the claims against the two named Defendants into separate

proceedings. The causes of action against Serber and Trennepohl do not “arise out of the same


RECEIVER’S UNOPPOSED MOTION TO PLACE NON-PARTIES BREITLING ENERGY COMPANIES, INC.
AND BREITLING ROYALTY FUNDS, LLC INTO RECEIVERSHIP                                              PAGE 2
  Case 3:19-cv-02242-K Document 27 Filed 12/23/19                    Page 6 of 10 PageID 554



transaction or occurrence.” FED. R. CIV. P. 20(a)(2)(A). Plaintiffs’ allegation that Serber provided

confidential information to journalists in May 2019 is wholly independent of their allegation that

Trennepohl made disparaging comments about Plaintiffs in September and October 2019.

Trennepohl’s alleged conduct involved numerous posts to Facebook, only one of which references

an article that Plaintiffs allege was sourced by Serber. Compl. ¶¶ 33 – 35. These two cases simply

do not have any questions of law or fact common to all Defendants. The cases should be severed

and Serber’s case dismissed or, alternatively, transferred. Mot. at 23 – 28.




   C.      Plaintiffs’ Allegations and Evidence Regarding the Maintenance of Confidential
           Information in Dallas County, Texas Are Insufficient to Satisfy 28 U.S.C. § 1391

        A close reading of the allegations in Plaintiffs’ Complaint and the assertions in their

Response reveals that the Northern District of Texas is not “a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part of the property

that is the subject of the action is situated[.]” 28 U.S.C. § 1391(b)(2). The evidence relied upon by

Plaintiffs does not support their twice-made assertion that “the confidential information made the

basis of Plaintiffs’ claims is kept in Dallas County, Texas.” Resp. at 11, 12.

        In this regard, the support cited falls short of the assertion made. Section 5.9 of the

Confidentiality Agreement only states generally that “Confidential information is kept in the State

of Texas, County of Dallas.” It does not speak to any information “made the basis of Plaintiffs’

claims” in this case. Moreover, the allegations in paragraph 20 of the Complaint do not support

the claim that such information is kept in Dallas County, Texas. In this regard, the Complaint

alleges vaguely that “Apex has kept and maintained … information that is the subject of this

lawsuit … in Texas,” Compl. ¶20 (emphasis added), but fails to allege when such property was

located in Texas, or if such property was at the time of the suit was located in Texas. Moreover,

RECEIVER’S UNOPPOSED MOTION TO PLACE NON-PARTIES BREITLING ENERGY COMPANIES, INC.
AND BREITLING ROYALTY FUNDS, LLC INTO RECEIVERSHIP                                               PAGE 3
    Case 3:19-cv-02242-K Document 27 Filed 12/23/19                              Page 7 of 10 PageID 555



Plaintiffs allege that “Apex provided services in Texas for Lindberg at or around the time of the

events giving rise to this lawsuit,” id., but do not allege any connection between these alleged

services by the entity Apex and the alleged conduct of Serber underlying their causes of action.4

         Plaintiffs cite ECL Grp., LLC v. Mass, No. 3:17-CV-2399-D, 2018 U.S. Dist. LEXIS 26287

(N.D. Tex. Feb. 20, 2018) for the proposition that “venue is proper based on the location of the

allegedly misappropriated information.” Id., at *24 – 25. As demonstrated immediately above,

Plaintiffs have not established the location of any “confidential information made the basis of

Plaintiffs’ claims,” Resp. at 12 -- only the allegation that confidential information has been kept

and maintained in Texas at some point.

         Nor do the underlying facts in ECL Grp. support a holding that venue in the Northern

District of Texas is proper in this case. In ECL Grp., certain “computer servers storing confidential

information and trade secrets” at issue to the suit and which were “specifically identifiable,

tangible, and the subject of restrictive covenants,” were “located in Texas.” Id., at *24. Plaintiffs

have not alleged any servers present in Texas, nor have they alleged any “specifically identifiable,

tangible” confidential information subject to Serber’s Confidentiality agreement which form the

breach of that agreement by Serber. Plaintiffs have not alleged that Apex has any offices in Texas.

Moreover, the defendant in ECL Grp. traveled to Texas to receive training twice in one year, where

he obtained confidential information. Id., at *25. There is no allegation or evidence that Serber




4
  Equally vague is the affidavit of Robert Gaddy (ECF No. 26-1). He states that “[t]he scope of services that Apex
retained Serber to perform included providing operational support for [] visits” to Texas by Lindberg. Id. ¶5. However,
he stops short of stating that Serber actually performed services of operational support for Texas-based matters. The
scope of services which could have been performed by Serber are not the issue here; rather it is the services that Serber
actually performed that are at issue in this suit. This is particularly true in light of the fraudulent, material
misrepresentations and omissions of Apex to Serber regarding the scope of services Apex sought vis-à-vis the actual
services it asked him to perform. See Mot. at 12 – 17.


RECEIVER’S UNOPPOSED MOTION TO PLACE NON-PARTIES BREITLING ENERGY COMPANIES, INC.
AND BREITLING ROYALTY FUNDS, LLC INTO RECEIVERSHIP                                                               PAGE 4
   Case 3:19-cv-02242-K Document 27 Filed 12/23/19                             Page 8 of 10 PageID 556



ever received confidential information in Texas, let alone “confidential information made the basis

of Plaintiffs’ claims.”

         There are not sufficient allegations or evidence that “a substantial part of the property that

is the subject of the action is situated” in Texas. 28 U.S.C. § 1391(b)(2). Accordingly, the Northern

District of Texas is an improper venue, and the Serber Case be dismissed pursuant to Rule 12(b)(3)

and 28 U.S.C. § 1406(a).




    D.       Serber did not Waive Objection to Venue, and the Court’s 28 U.S.C. § 1404(a)
             Analysis is Not Limited to Public Interest Factors, because the Forum Clause is
             not Valid or Enforceable

         As detailed supra, at § A, and throughout the Motion, see pp. 11 – 21, the Forum Clause is

not valid or enforceable under the Bremen standard due to Plaintiffs’ fraud and overreach, and

because enforcement would deprive Serber of his day in court, for all practical purposes. Because

the Forum Clause is not valid or enforceable, it cannot act as a “contractual waiver of the right to

seek transfer or dismissal.” Moreover, because the Forum Clause is not valid or enforceable, this

Court is not limited in its analysis regarding the grounds for transfer under § 1404(a). However,

even this limited analysis would favor transfer. Importantly, Serber has not sought transfer to the

Northern District of California, but to the Central District of California, Mot. at 24, which enjoys

a significantly shorter median timeframe for case disposition than the statistics cited by Plaintiffs

for the Northern District of California.5 Moreover, Texas has limited interest in disputes between

California and North Carolina residents involving issues arising from alleged acts taking place

outside of its borders.



5
  The Central District of California has a median time to disposition of 4.9 months and a median time to trial of 22.1
months. See Federal Court Management Statistics (Sept. 2019), available at https://tinyurl.com/ws9u32e.


RECEIVER’S UNOPPOSED MOTION TO PLACE NON-PARTIES BREITLING ENERGY COMPANIES, INC.
AND BREITLING ROYALTY FUNDS, LLC INTO RECEIVERSHIP                                                            PAGE 5
  Case 3:19-cv-02242-K Document 27 Filed 12/23/19                  Page 9 of 10 PageID 557




                                         CONCLUSION

       The Forum Clause is unreasonable and unenforceable under the Bremen standard for fraud,

overreach and effectively depriving Defendant Serber of his day in Court. Without the

enforceability of the Forum Clause, Serber lacks contacts with Texas sufficient to meet

constitutional standards limiting the reach of personal jurisdiction, and the case must be dismissed.

Alternatively, the Court must sever the Serber Case from the Trennepohl Case, and either (1)

dismiss the Serber Case pursuant to Rule 12(b)(3) and 28 U.S.C. § 1406(a) because the Northern

District of Texas does not meet the requirements of 28 U.S.C. § 1391, or, alternatively, (2) transfer

the Serber Case to the Central District of California, Western Division, pursuant to 28 U.S.C. §

1404(a).



Dated: December 23, 2019                              Respectfully submitted,

                                                      THE TAYLOR LAW OFFICES, PC


                                                      By:   /s/ Thomas L. Taylor III

                                                      Thomas L. Taylor III
                                                      Texas Bar: 19733700
                                                      taylor@tltaylorlaw.com
                                                      Andrew M. Goforth
                                                        Of Counsel
                                                      Texas Bar: 24076405
                                                      andrew@goforth.law

                                                      245 West 18th Street
                                                      Houston, Texas 77008
                                                      Tel: 713.626.5300
                                                      Fax: 713.402.6154




RECEIVER’S UNOPPOSED MOTION TO PLACE NON-PARTIES BREITLING ENERGY COMPANIES, INC.
AND BREITLING ROYALTY FUNDS, LLC INTO RECEIVERSHIP                                            PAGE 6
 Case 3:19-cv-02242-K Document 27 Filed 12/23/19              Page 10 of 10 PageID 558



                                                  BALLARD & LITTLEFIELD LLP

                                                  Donald R. Littlefield
                                                  Texas Bar No. 12427350
                                                  dlittlefield@ballardlittlefield.com
                                                  16475 Dallas Parkway, Suite 400
                                                  Addison, Texas 75001
                                                  Phone: 972-733-2900
                                                  Fax: 713-403-6400

                                                  Charles A. Hammaker
                                                  Of Counsel
                                                  Texas Bar No. 08853700
                                                  ahammaker@ballardlittlefield.com
                                                  3700 Buffalo Speedway, Suite 250
                                                  Houston, Texas 77098
                                                  Telephone: (713) 403-6400
                                                  Facsimile: (713) 403-6410

                                                  COUNSEL FOR DEFENDANT
                                                  JEFFREY SERBER


                              CERTIFICATE OF SERVICE

       I certify that on December 23, 2019 I filed the foregoing document through the Court’s
CM/ECF filing system and electronically provided it to Defendant Trennepohl (with written
consent), which satisfies service requirements under FED. R. CIV. P. 5(b)(2)(E).

                                                       /s/ Thomas L. Taylor III
                                                       Thomas L. Taylor III




RECEIVER’S UNOPPOSED MOTION TO PLACE NON-PARTIES BREITLING ENERGY COMPANIES, INC.
AND BREITLING ROYALTY FUNDS, LLC INTO RECEIVERSHIP                                      PAGE 7
